By the Court, Ringo, C. J. The principal question to be decided is this, whether, admitting the truth of the facts- pleaded, the justice of the peace has assumed to himself the exercise of judicial power over a matter or thing not subject to his jurisdiction. According to the principles held and declared by this court, in its opinion delivered at the present term, in the case of Moore vs. Woodruff, the judgment rendered by the justice in favor of the present defendant against the Real Estate Bank is unquestionably a valid judgment. And the power of the justice to proceed thereupon, by writ of garnishment, against a person indebted to the bank, cannot, we think, be denied, if the principles there asserted be true; but if it shall at any time be made to appear in the proceedings against the garnishee, that the debt which he owes, and which the plaintiff seeks to recover of him to satisfy his judgment previously recovered against such debtors creditor, is not withiu the jurisdiction conferred-upon the justice by the constitution, and that he is not indebted to such judgment debtor by any single debt or demand of $100, or under, the justice cannot legally proceed to judgment against the garnishee, but is bound to dismiss the proceeding for want of jurisdiction. The legislature being wholly incompetent to confer upon justices of the peace any other or greater power than is given to them by the constitution, their jurisdiction upon writs of garnishment, as well as every other civil process, must of course be restricted to matters of contract (other than those upon which the action of covenant alone can be maintained at common law,) where the sum in controversy is $100, or under. According to these principles, the declaration in this case appears to us to be wholly and fatally insufficient in this, that it in no wise appears therefrom, that Woodruff is not by some matter of contract indebted to the bank, in a sum not exceeding one hundred dollars, in which case the writ of garnishment well lies, and may be prosecuted by Griffith to a recovery against him, and when the same shall be collected, it will be in satisfaction of the whole, or, if insufficient to satisfy the whole, then an equal amount of the judgment in favor of Griffith against the bank. The demurrer to said declaration is therefore well taken and must be sustained.